Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the primary reason for the allowance of the claims is the inclusion of the specific feature “detect a third user operation in a state in which the designated at least one keyword and the information of the identified image are registered in the second memory area of the memory as said data, and, in response to detection of said third user operation, generate a new problem based on the registered at least one keyword and the image corresponding to the registered information, and output the generated new problem … display the text in a first display area of the display, the text including character strings and the image … display, in a second display area of the display, a location indicator indicating a location of a portion of the text displayed in the first display area … display, in a third display area of the display, the portion of the text at the location indicated by the location indicator in an enlarged manner such that a display size of the portion of the text in the third display area is larger than a display size of the portion of the text displayed in the first display area, wherein the processor updates the portion of the text displayed in the third display area in accordance with a fourth user operation to move the location indicator to indicate a new location.”  The closest prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715